Case 3:21-cv-00659-WQH-AGS Document 1 Filed 04/15/21 PageID.1 Page 1 of 7



 1   Nicholas M. Wajda (Cal. Bar No. 259178)
     WAJDA LAW GROUP, APC
 2   3111 Camino Del Rio North, Suite 400
 3   San Diego, CA 92108
     Telephone: (310) 997-0471
 4   Facsimile: (866) 286-8433
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 8
      CUAUHTEMOC V. URIBE,                          Case No. '21CV0659 WQHAGS
 9
                         Plaintiff,                 COMPLAINT FOR DAMAGES
10
              v.
11                                                      1. VIOLATION OF THE TELEPHONE
                                                           CONSUMER PROTECTION ACT, 47
12    AMERICAN HONDA FINANCE                               U.S.C. §227 ET SEQ
      CORPORATION                                       2. VIOLATIONS OF THE ROSENTHAL
13                                                         FAIR        DEBT   COLLECTION
                         Defendant.                        PRACTICES ACT, CAL. CIV. CODE
14
                                                           §1788 et seq.
15
                                                    JURY TRIAL DEMANDED
16
           NOW COMES, CUAUHTEMOC V. URIBE, through undersigned counsel, complaining
17

18   of AMERICAN HONDA FINANCE CORPORATION as follows:

19                                     NATURE OF THE ACTION

20          1.      This action seeks redress for AMERICAN HONDA FINANCE CORPORATION’s
21   violations of the Telephone Consumer Protection Act, 47. U.S.C. §227 et seq., and the Rosenthal
22
     Fair Debt Collection Practices Act (“RFDCPA”), Cal. Civ. Code § 1788 et seq.
23
                                      JURISDICTION AND VENUE
24
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25

26          3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

27          4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

28
                                                      1
Case 3:21-cv-00659-WQH-AGS Document 1 Filed 04/15/21 PageID.2 Page 2 of 7



 1                                                 PARTIES
 2          5.      CUAUHTEMOC V. URIBE (“Plaintiff”) is a natural person, over 18-years-of-age,
 3
     who at all times relevant resided in this federal jurisdiction.
 4
            6.      Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1788.2(h).
 5
            7.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
 6

 7          8.      AMERICAN HONDA FINANCE CORPORATION (“Defendant”) is a corporation

 8   organized under California law.

 9          9.      Defendant maintains its principal place of business at 20800 Madrona Avenue,
10
     Torrance, California, 90503.
11
            10.     Defendant provides the financing needs of consumers of Honda products including
12
     but not limited to automobile finance.
13
            11.     Defendant is a debt collector as defined by Cal. Civ. Code § 1788.2(c).
14

15          12.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

16                                      FACTUAL ALLEGATIONS
17          13.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of
18
     the cellular telephone number ending in 7510.
19
            14.     At all times relevant, Plaintiff’s number ending in 7510 was assigned to a cellular
20
     telephone service as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
21

22          15.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

23   equipment and services.

24          16.     At some point in time, Plaintiff applied and was approved for a loan with Defendant
25   (“subject debt”).
26
            17.     Due to unforeseen financial difficulties, caused by the Covid-19 Pandemic,
27
     Plaintiff was unable to make timely payments on the subject debt.
28
                                                         2
Case 3:21-cv-00659-WQH-AGS Document 1 Filed 04/15/21 PageID.3 Page 3 of 7



 1           18.    Plaintiff felt a sense of relief when he was able to qualify for a forbearance program
 2   offered by Defendant.
 3
             19.    Unfortunately, Defendant started an aggressive collection call campaign against
 4
     Plaintiff.
 5
             20.    Specifically, on or around mid-February of 2021, Plaintiff’s account was still subject
 6

 7   to the , but Defendant’s aggressive collection call campaign continued.

 8           21.    In each call that Plaintiff answered, he was required to say hello prior to hearing a

 9   period of silence and/or dead air before a representative of Defendant’s came on to the line.
10
             22.    Plaintiff explained his situation to Defendant on numerous occasions to no avail.
11
             23.    On or around March 31, 2021 Plaintiff specifically requested that Defendant stop
12
     contacting him regarding the subject debt.
13
             24.    Plaintiff explained that his account was still subject to forbearance and he no longer
14

15   wished to receive phone calls.

16           25.    Despite Plaintiff’s request for the calls to stop, along with informing Defendant that
17   his account was still subject to the forbearance, Defendant has continued to call Plaintiff.
18
             26.    Defendant has placed phone calls to Plaintiff from various phone numbers,
19
     including but not limited to 866-950-7780.
20
                                                  DAMAGES
21

22           27.    Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and

23   general well-being.

24           28.    Defendant’s phone harassment campaign and illegal collection activities have
25   caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, wasting
26
     Plaintiff’s time, the increased risk of personal injury resulting from the distraction caused by the
27
     phone calls, decreased daily productivity, aggravation that accompanies unwanted telephone calls,
28
                                                        3
Case 3:21-cv-00659-WQH-AGS Document 1 Filed 04/15/21 PageID.4 Page 4 of 7



 1   emotional distress, mental anguish, anxiety, loss of concentration, diminished value and
 2   functionality of his cellular phone, the loss of battery charge, and the per-kilowatt electricity costs
 3
     required to recharge his cellular telephone as a result of increased usage of his cellular phone.
 4
            29.     Moreover, each time Defendant placed a telephone call to Plaintiff, Defendant
 5
     occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive other phone calls or
 6

 7   otherwise utilize his cellular phone while his phone was ringing.

 8                                           COUNT I
                       Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
 9
            30.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
10

11   though fully set forth herein.

12          31.     The TCPA defines ATDS as “equipment which has the capacity—(A) to store or

13   produce telephone numbers to be called, using a random or sequential number generator; and (B)
14
     to dial such numbers.” 47 U.S.C. § 227(a)(1).
15
            32.     Upon information and belief, the system used by Defendant to place calls to Plaintiff
16
     has the capacity to use a random or sequential number generator to determine the order in which to
17
     pick phone numbers from a preloaded list of numbers of consumers that are allegedly in default on
18

19   their payments.

20          33.     Accordingly, the system employed by Defendant has the capacity – (A) to store or
21   produce telephone numbers to be called, using a random or sequential number generator; and (B)
22
     to dial such numbers.
23
            34.     Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii) by placing numerous non-
24
     emergency calls, including but not limited to the aforementioned collection calls, to Plaintiff’s
25

26   cellular telephone, utilizing an ATDS without Plaintiff’s consent.

27          35.     As pled above, Plaintiff revoked consent to be called on his cellular phone on

28   multiple occasions during answered calls.
                                                        4
Case 3:21-cv-00659-WQH-AGS Document 1 Filed 04/15/21 PageID.5 Page 5 of 7



 1          36.        As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his
 2   cellular phone.
 3
            37.        Upon information and belief, Defendant has no system in place to document whether
 4
     it has consent to contact consumers on their cellular phones.
 5
            38.        Upon information and belief, Defendant has no policies and procedures in place to
 6

 7   honor consumers’ requests that collection calls cease.

 8          39.        Upon information and belief, Defendant knew its collection practices violated the

 9   TCPA, yet continued to employ them in order to maximize efficiency and revenue.
10
            40.        As a result of Defendant’s violations of 47 U.S.C. §227(b)(1)(A)(iii). Plaintiff is
11
     entitled to receive $500.00 in damages for each violation.
12
            41.        As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227
13
     (b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.
14

15          WHEREFORE, Plaintiff requests the following relief:

16          A.         a finding that Defendant violated 47 U.S.C. § 227 et seq.;
17          B.         an award of statutory damages of at least $500.00 for each and every violation;
18
            C.         an award of treble damages of up to $1,500.00 for each and every violation; and
19
            D.         an award of such other relief as this Court deems just and proper.
20

21

22
                                                      COUNT II
23                                      Violations of §1788.11 of the RFDCPA
24          42.        All paragraphs of this Complaint are expressly adopted and incorporated herein as
25
     though fully set forth herein.
26

27          43.        California Civil Code § 1788.11(d) and (e) provides:

28                     No debt collector shall collect or attempt to collect a consumer debt by means of
                                                           5
Case 3:21-cv-00659-WQH-AGS Document 1 Filed 04/15/21 PageID.6 Page 6 of 7



 1                    the following practices; (d) Causing a telephone to ring repeatedly or continuously
                      to annoy the person called or (e) Communicating by telephone or in person, with
 2                    the debtor with such frequency as to be unreasonable and to constitute an
                      harassment to the debtor under the circumstances.
 3

 4           44.      Defendant violated California Civil Code § 1788.11(d) and (e) when it continued to
 5
     contact Plaintiff after Plaintiff requested the calls cease and informed them that his account was
 6
     still subject to the forbearance.
 7
             45.      Defendant’s unwanted and unconsented to collection calls can only be interpreted
 8
     as intentional in hopes to elect payment from Plaintiff.
 9

10           WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment in

11   his favor as follows:
12                 a. Declaring that the practices complained of herein are unlawful and violate the
13
                      RFDCPA;
14
                   b. Awarding Plaintiff statutory and actual damages, in an amount to be determined at
15
                      trial, for the underlying RFDCPA violations;
16

17                 c. Awarding Class Members statutory damages;

18                 d. Awarding the Plaintiff costs and reasonable attorney fees; and

19                 e. Awarding any other relief as the Honorable Court deems just and proper.
20                                       DEMAND FOR JURY TRIAL
21
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
22
     DATED: April 15, 2021                                           Respectfully submitted,
23
                                                                     CUAUHTEMOC V. URIBE
24

25                                                                   By: /s/ Nicholas M. Wajda

26                                                                   Nicholas M. Wajda
                                                                     WAJDA LAW GROUP, APC
27                                                                   3111 Camino Del Rio North, Ste. 400
                                                                     San Diego, CA 92108
28
                                                        6
Case 3:21-cv-00659-WQH-AGS Document 1 Filed 04/15/21 PageID.7 Page 7 of 7



 1                                                +1 310-997-0471
                                                  nick@wajdalawgroup.com
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          7
